Exhibit 10.1
FIFTH AMENDMENT TO LEASE
     FIFTH AMENDMENT TO LEASE dated as of this 2nd day of October, 2008 by and
between MORTIMER B. ZUCKERMAN AND EDWARD H. LINDE, AS TRUSTEES OF TRACER LANE
TRUST II, under Declaration of Trust dated May 30, 2000 recorded with the
Middlesex South District Registry of Deeds in Book 31451, Page 498, but not
individually (“Landlord”) and UNICA CORPORATION, a Delaware corporation (as
successor by merger to Unica Corporation, a Massachusetts corporation,
“Tenant”).
RECITALS
     By Lease dated December 20, 2002 (the “Original Lease”) Landlord did lease
to Tenant and Tenant did hire and lease from Landlord certain premises
containing 26,460 square feet of rentable floor area (referred to in the
Original Lease as the “Rentable Floor Area of the Premises” and hereinafter
sometimes referred to as the “Rentable Floor Area of the Initial Premises”) on
the second (2nd) floor of the building (the “Building”) known as and numbered
170 Tracer Lane, Waltham, Massachusetts (referred to in the Original Lease as
the “Premises” and hereinafter sometimes referred to as the “Initial Premises”).
     By letter dated December 20, 2002 (the “December 2002 Letter”), Landlord
and Tenant agreed upon signage rights to be provided to Tenant under certain
circumstances.
     By First Amendment to Lease dated December 23, 2003 (the “First
Amendment”), Landlord and Tenant increased the size of the Premises by adding
thereto 13,734 square feet of rentable floor area (the “Rentable Floor Area of
the First Additional Premises”) located on the first (1st) floor of the
Building, which space is shown as Exhibit A attached to such First Amendment
(the “First Additional Premises”).
     By Second Amendment to Lease dated October 14, 2004 (the “Second
Amendment”), Landlord and Tenant increased the size of the Premises by adding
thereto 4,679 square feet of rentable floor area (the “Rentable Floor Area of
the Second Additional Premises”) located on the first (1st) floor of the
Building, which space is shown as Exhibit A attached to such Second Amendment.
     By Third Amendment to Lease dated December 30, 2004 (the “Third
Amendment”), Landlord and Tenant (i) extended the Term of the Lease for one
(1) year upon the terms set forth in such Third Amendment and (ii) increased the
size of the Premises by adding thereto 26,570 square feet of rentable floor area
(the “Rentable Floor Area of the Third Additional Premises”) located on the
third (3rd) floor of the Building, which space is shown as Exhibit A attached to
such Third Amendment.
     By Fourth Amendment to Lease dated February 12, 2007 (the “Fourth
Amendment”), Landlord and Tenant increased the size of the Premises by adding
thereto 1,815 square feet of rentable floor area (the “Rentable Floor Area of
the Fourth Additional Premises”) located on the first (1st) floor of the
Building, which space is shown on Exhibit A attached to such Fourth Amendment.

- 1 -



--------------------------------------------------------------------------------



 



Landlord and Tenant have agreed to extend the Term of the Lease for one
(1) period of one (1) year upon all of the same terms and conditions set forth
in the Lease except as set forth in this Fifth Amendment to Lease (the “Fifth
Amendment”).
Landlord and Tenant are entering into this instrument to set forth said
extension of the Term of the Lease and to amend the Lease.
     NOW THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration in hand this date paid by each of the parties to the
other, the receipt and sufficiency of which are hereby severally acknowledged,
and in further consideration of the mutual promises herein contained, Landlord
and Tenant hereby agree to and with each other as follows:

1.   The Term of the Lease, which but for this Fifth Amendment is scheduled to
expire on April 30, 2009, is hereby extended for one (1) period of one (1) year
commencing on May 1, 2009 and expiring on April 30, 2010 (the “Second Extended
Term”), unless sooner terminated in accordance with the provisions of the Lease,
upon all the same terms and conditions contained in the Lease as herein amended.
  2.   Landlord and Tenant acknowledge and agree that the extension option
contained in Section 2.4.1 of the Lease shall be deleted in its entirety and
Tenant shall have no further option to extend the Term upon the expiration of
the Second Extended Term.   3.   (A) Annual Fixed Rent for the Premises shall
continue to be payable for the period prior to the Second Extended Term as set
forth in the Lease as amended.

(B) During the Second Extended Term, being the period commencing on May 1, 2009
and expiring on April 30, 2010, Annual Fixed Rent for the Premises shall be
payable at the rate of $2,344,256 (being the product of (x) $32.00 and (y) the
Rentable Floor Area of the Premises (being 73,258 square feet)).

4.   (A) For purposes of calculating Tenant’s payments for operating expenses
pursuant to Section 2.6 of the Lease for that portion of the Lease Term prior to
May 1, 2009, the definition of “Base Operating Expenses” contained in
Section 2.6 of the Lease shall be unchanged. For that portion of the Lease Term
on and after May 1, 2009, for such purposes, the definition of “Base Operating
Expenses” shall be deleted in its entirety and substituted with the following:

“Base Operating Expenses” means Landlord’s Operating Expenses (as hereinafter
defined in Section 2.6) for calendar year 2009, being the period from January 1,
2009 through December 31, 2009.
(B) For purposes of calculating Tenant’s payments for real estate taxes pursuant
to Section 2.7 of the Lease, for that portion of the Lease Term prior to May 1,
2009 the definition of “Base Taxes” contained in Section 2.7 of the Lease shall
be unchanged. For that portion of the Lease Term on and after the May 1, 2009,
for such purposes, the

- 2 -



--------------------------------------------------------------------------------



 



definition of “Base Taxes” shall be deleted in its entirety and substituted with
the following:
“Base Taxes” means Landlord’s Tax Expenses (as hereinabove defined in
Section 2.7) for fiscal tax year 2010 (being the period from July 1, 2009 and
through June 30, 2010).

5.   In no event shall Tenant have the right to terminate or cancel the Lease or
to withhold rent or to set-off any claim or damages against rent as a result of
any default by Landlord or breach by Landlord of its covenants or warranties or
promises under the Lease, except in the case of a wrongful eviction of Tenant
from the demised premises (constructive or actual) by Landlord continuing after
notice to Landlord thereof and a reasonable opportunity for Landlord to cure the
same. Further, the Tenant shall not assert any right to deduct the cost of
repairs or any monetary claim against the Landlord from rent thereafter due and
payable, but shall look solely to the Landlord for satisfaction of such claim.  
6.   As an inducement to Landlord to enter into this Fifth Amendment, Tenant
hereby represents and warrants that: (i) Tenant is not, nor is it owned or
controlled directly or indirectly by, any person, group, entity or nation named
on any list issued by the Office of Foreign Assets Control of the United States
Department of the Treasury (“OFAC”) pursuant to Executive Order 13224 or any
similar list or any law, order, rule or regulation or any Executive Order of the
President of the United States as a terrorist, “Specially Designated National
and Blocked Person” or other banned or blocked person (any such person, group,
entity or nation being hereinafter referred to as a “Prohibited Person”);
(ii) Tenant is not (nor is it owned, controlled, directly or indirectly, by any
person, group, entity or nation which is) acting directly or indirectly for or
on behalf of any Prohibited Person; and (iii) from and after the effective date
of the above-referenced Executive Order, Tenant (and any person, group, or
entity which Tenant controls, directly or indirectly) has not conducted nor will
conduct business nor has engaged nor will engage in any transaction or dealing
with any Prohibited Person in violation of the U.S. Patriot Act or any OFAC rule
or regulation, including without limitation any assignment of the Lease or any
subletting of all or any portion of the Premises or the making or receiving of
any contribution of funds, goods or services to or for the benefit of a
Prohibited Person in violation of the U.S. Patriot Act or any OFAC rule or
regulation. In connection with the foregoing, it is expressly understood and
agreed that (x) any breach by Tenant of the foregoing representations and
warranties shall be deemed an immediate Event of Default by Tenant under
Section 7.1 of the Lease (without the benefit of notice or grace) and shall be
covered by the indemnity provisions of Section 5.7 of the Lease, and (y) the
representations and warranties contained in this subsection shall be continuing
in nature and shall survive the expiration or earlier termination of the Lease.
  7.   Landlord and Tenant acknowledge and agree that Section 2.1.1 of the Lease
(Tenant’s Right of First Offer), Section 7(B) of the Second Amendment (Tenant
Allowance) and Section 5(G) of the Third Amendment (Tenant Allowance) shall be
deleted in their

- 3 -



--------------------------------------------------------------------------------



 



    entirety and of no further force and effect as Landlord has fulfilled its
obligations thereunder.   8.   A) Tenant warrants and represents that Tenant has
not dealt with any broker in connection with the consummation of this Fifth
Amendment other than Cushman & Wakefield, Inc. (the “Broker”) and in the event
any claim is made against Landlord relative to dealings by Tenant with brokers,
including the Broker, Tenant shall defend the claim against Landlord with
counsel of Tenant’s selection first approved by Landlord (which approval will
not be unreasonably withheld) and save harmless and indemnify Landlord on
account of loss, cost or damage which may arise by reason of such claim.

(B) Landlord warrants and represents that Landlord has not dealt with any broker
in connection with the consummation of this Fifth Amendment other than the
Broker and in the event any claim is made against Tenant relative to dealings by
Landlord with brokers, other than the Broker, Landlord shall defend the claim
against Tenant with counsel of Landlord’s selection and save harmless and
indemnify Tenant on account of loss, cost or damage which may arise by reason of
such claim.

9.   Except as otherwise expressly provided herein, all capitalized terms used
herein without definition shall have the same meanings as are set forth in the
Original Lease.   10.   Except as herein amended the Lease shall remain
unchanged and in full force and effect. From and after the effective date of
this Fifth Amendment, all references to the “Lease” shall be deemed to be
references to the Original Lease as amended by the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment and as herein amended.

Page Ends Here

- 4 -



--------------------------------------------------------------------------------



 



     EXECUTED as a sealed instrument as of the date and year first above
written.

                          WITNESS:       LANDLORD:    
 
                                /s/ David C. Provost                            
  DAVID C. PROVOST, FOR THE                 TRUSTEES OF TRACER LANE            
    TRUST II PURSUANT TO WRITTEN                 DELEGATION BUT NOT            
    INDIVIDUALLY    
 
                        WITNESS:       TENANT:    
 
                                    UNICA CORPORATION    
 
                        By:   /s/ Eric J Smith       By:   /s/ Yuchun Lee      
                   
Name:
  ERIC J SMITH       Name:    Yuchun Lee              /s/                 Title:
  Director, Real Estate       Title:   CHIEF OPERATING OFFICER                  
  HEREUNTO DULY AUTHORIZED    
 
                                    By:   /s/ Jason W. Joseph                  
                    Name:   Jason W. Joseph                 Title:   SECRETARY  
                  HEREUNTO DULY AUTHORIZED    
 
                                        (CORPORATE SEAL)    

- 5 -